United States Court of Appeals
                                                               Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS             October 23, 2003

                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                            No. 03-40436
                          Summary Calendar



     PATRICIA WILLIAMS; TERRI L. WATKINS

                                       Plaintiffs - Appellants

                                 v.

     GALVESTON INDEPENDENT SCHOOL DISTRICT

                                       Defendant - Appellee



            Appeal from the United States District Court
                 for the Southern District of Texas
                             G-02-CV-236



Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

BENAVIDES, Circuit Judge:*

     Plaintiffs-Appellants,   administrators   for   the     Galveston

Independent School District (“GISD”), filed suit against their

employer under 42 U.S.C. § 1981.      Appellants allege that GISD

discriminated against them on the basis of race in setting their

salaries.   The district court granted summary judgment in favor of

GISD.    Because we agree with the district court that Appellants


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
have raised no genuine issue of material fact, we affirm.

                                 I.

     Appellant Dr. Patricia Williams serves as Executive Director

of Employee and Community Relations for GISD.        Appellant Terry

Watkins serves as Executive Director of Human Resources.         Both

women are African-American.

     GISD assigns each administrative position to a particular “pay

grade,” a group of positions that fall within the same salary

range.   Dr. Williams and Ms. Watkins are both in pay grade 8, the

highest level.     At the time this suit was filed, two other

employees were also listed at pay grade 8: E.J. Garcia, Assistant

Superintendent of Curriculum and Instruction; and Paul McLarty,

Chief Financial Officer.1     Ms. Garcia and Mr. McLarty are both

white.

     The roots of Appellants’ complaint go back to 2000, when GISD

reorganized its upper administration.      At that time, Dr. Williams

was serving as Executive Director of Personnel, and Ms. Garcia was

serving as Superintendent for Instruction.       Their salaries were

roughly equal.    After GISD created the position of Executive

Director of Employee and Community Relations, then-Superintendent

Henry Boening approached Dr. Williams about taking the job.       Dr.

Williams alleges that Superintendent Boening promised that if Dr.

Williams took the new position, her salary and responsibilities


     1
         Mr. McLarty has since resigned.

                                 2
would    stay   commensurate     with   the     salary     and    responsibilities

assigned to Ms. Garcia.         Dr. Williams accepted the new position,

and Ms. Watkins succeeded her.2

     During the two years following this reorganization, GISD

awarded Ms. Garcia and Mr. McLarty substantial raises. GISD claims

that it was attempting to make top administrators’ salaries more

competitive     with   market    rates.3        GISD     says    it   did   not   give

Appellants similar raises because Appellants’ salaries were at or

above market rate for their positions.             Between 1999 and 2002, the

four administrators in grade 8 were paid the following salaries:

                  Garcia        Williams       McLarty     Watkins

     99-00        $72,630       $72,630        $73,000     n.a.

     00-01        $83,440       $75,129        $82,686     $71,648

     01-02        $94,249       $77,630        $92,499     $76,673

     Dr. Williams learned of this divergence and filed a grievance.

After Superintendent Boening and the school board denied her

grievance, she filed this suit.               Ms. Watkins subsequently joined

the suit.4      Appellants allege that the difference between their

salaries and the salaries of their white colleagues constitutes



     2
        GISD changed the name of this position from “Executive
Director of Personnel” to “Executive Director of Human Resources.”
     3
        Appellants allege that Mr. McLarty and Ms. Garcia met
privately with Superintendent Boening to discuss these salary
increases, but that Appellants were not invited.
     4
       Ms. Watkins also complained of retaliation.                    She has since
abandoned that complaint.

                                          3
race discrimination in violation of 42 U.S.C. § 1981.5

       The district court granted summary judgment in favor of GISD.

The court concluded that Appellants could not succeed on their

claim      under   §   1981   because   their   positions   did   not    require

substantially the same responsibility as those of their white

colleagues.        The court also determined that Appellants had failed

to raise any genuine issue of material fact on the question of

whether       GISD’s    proffered   race-neutral     explanations       for   the

disparity were pretextual.

                                        II.

       We review a district court’s grant of summary judgment de

novo.       Price v. Fed. Express Corp., 283 F.3d 715, 719 (5th Cir.

2002).      Summary judgment is appropriate if the evidence, viewed in

the light most favorable to the non-movant, raises no genuine

issues of material fact and is entitled to judgment as a matter of

law.       FED. R. CIV. P. 56(c); Price, 283 F.3d at 719.

                                        III.

       We evaluate claims of racial discrimination based only on


       5
             42 U.S.C. § 1981(a) (2003) provides:
              All persons within the jurisdiction of the
              United States shall have the same right in
              every State and Territory to make and enforce
              contracts, to sue, be parties, give evidence,
              and to the full and equal benefit of all laws
              and proceedings for the security of persons
              and property as is enjoyed by white citizens,
              and shall be subject to like punishment,
              pains,   penalties,   taxes,   licenses,  and
              exactions of every kind, and to no other.

                                         4
circumstantial evidence under the familiar burden-shifting analysis

of McDonnnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).6

See Price, 283 F.3d at 719. Under this framework, plaintiffs begin

by establishing a prima facie case of discrimination.              Pratt v.

City of Houston, 247 F.3d 601 (5th Cir. 2001).

     To   establish     a     prima   facie     case     of   discriminatory

compensation, a plaintiff must prove “(1) that she is a member of

a protected class and (2) that she is paid less than a nonmember

for work requiring substantially the same responsibility.”              Uviedo

v. Steves Stash & Door Co., 738 F.2d 1425, 1431 (5th Cir. 1984);

see also Pittman v. Hattiesburg Mun. Separate Sch. Dist., 644 F.3d

1071, 1074 (5th Cir. Unit A May 1981).7                If a plaintiff’s job

responsibilities      are      significantly      different      from      the

responsibilities of employees she cites as a point of comparison,

then the plaintiff has not made out a prima facie case.             Id.    In

considering   whether   two    jobs   require    substantially     the    same


     6
         Appellants evidently concede that they can offer only
circumstantial evidence because they discuss only the McDonnell
Douglas analysis.     Dr. Williams suggests that Superintendent
Boening steered her into her current position as Executive Director
of Employee and Community Relations and away from Assistant
Superintendent of Curriculum and Instruction, which eventually
became a higher-paying job. This allegation cannot save her claim
for discriminatory     compensation,   which   requires  that   the
plaintiff’s job require substantially the same responsibility as a
higher-paid employee’s job. See Uviedo v. Steves Stash & Door Co.,
738 F.2d 1425, 1431 (5th Cir. 1984).
     7
        GISD does not dispute that Appellants are members of a
protected class.

                                      5
responsibility, we have looked to the jobs’ duties, see Uviedo, 738

F.2d at 1431; Pittman, 644 F.2d at 1074, including the jobs’

relative supervisory authority and responsibility for revenue, see

Cullen v. Ind. Univ. Bd. of Trs., 338 F.3d 693, 700 (7th Cir.

2003).

      Appellants attempt to found their prima facie case on a

comparison between their positions and the positions held by Mr.

McLarty and Ms. Garcia.8 However, each employee’s responsibilities

are plainly dissimilar from the responsibilities of the other three

grade 8 employees.9

      As Executive Director of Employee and Community Relations,10

Dr.   Williams   oversees   employee   relations,   GISD’s   grievance

procedure, employee programs, and parental participation.         She

administers a budget of approximately $118,000 and supervises only

one employee, her secretary.


      8
        Dr. Williams compares her responsibilities to those of Ms.
Garcia and Mr. McLarty. Ms. Watkins compares her responsibilities
to those of Mr. McLarty only.
      9
        The fact that GISD lists all four employees at grade 8 is
not significant.     Pay grades represent a range of possible
salaries, and Appellants concede that salaries can differ within a
pay grade.
      10
         GISD points out that Appellants’ job titles are different
from the job titles of Mr. McLarty and Ms. Garcia. The name given
to a particular job adds little to our analysis where, as here, the
substance of the four jobs clearly differs.       See Dey v. Colt
Constr. & Dev. Co., 28 F.3d 1446, 1461 (7th Cir. 1994); Orahood v.
Bd. of Trs. of Univ. of Ark., 645 F.2d 651, 654 (8th Cir. 1981)
(“We look to the actual job requirements and performance, not on-
job classifications or titles.”).

                                  6
       As Executive Director of Human Resources, Ms. Watkins oversees

recruitment    and   training    of    teachers   and   other   instructional

personnel, incentive and training programs, and compliance with

employment discrimination laws.             She also influences employee

salary and benefits.           Ms. Watkins oversees a somewhat larger

budget—approximately $290,000—and five employees report directly to

her.

       Assistant Superintendent Garcia oversees GISD’s instructional

programs    and   helps   in   the    planning    and   evaluation   of   those

programs.     She also serves as acting superintendent when the

permanent     superintendent     leaves     the   district.      Ms.      Garcia

administers a budget of approximately $13 million. Eight employees

report directly to her, and she assists with the supervision of all

principals within GISD.

       Chief Financial Officer McLarty oversees GISD’s entire budget

as well as maintenance, transportation, food service, athletic

programs, insurance, worker compensation, district elections, and

revenue collection.       Six employees report directly to him, and he

indirectly supervises approximately 350 GISD employees.

       These descriptions demonstrate that the four grade 8 positions

differ in many respects.             Not only are their responsibilities

dissimilar in substance, but the scope of their authority over GISD

funds and employees differs.            These four employees do not have

“substantially the same responsibility,” Uviedo, 738 F.2d at 1431.



                                        7
These      differences      fatally      undercut     Appellants’      claim     for

discriminatory compensation because “[i]t is not discrimination to

treat differently situated persons differently.”                  Walton v. Bisco

Inds., 119 F.3d 368, 373 (5th Cir. 1997).

      Appellants nonetheless describe their responsibilities as

comparable to the other grade 8 employees’ responsibilities because

all four grade 8 employees represent the district to the community

and   participate      in     district-wide      planning,     policymaking,     and

leadership.      Described at this level of generality, almost any

managerial     position       would    have     the   same     responsibility     as

Appellants’ positions do.11

      Appellants emphasize that they are important to the district.

We have no doubt that their positions are crucial to GISD’s

operations.         Undoubtedly Galveston’s principals, teachers, and

support     staff    also     play    crucial    roles   in    the   provision   of

education.     In evaluating a claim of discriminatory compensation,

we do not attempt to evaluate the importance of an employee’s role

in her organization.          Rather, we look to the duties that employee

performs.     See Uviedo, 738 F.2d 1425; Pittman, 644 F.2d at 1074.

      Appellants       also     assert    that     their      qualifications     and

experience equal or exceed those of their colleagues.                          These


      11
        Appellants warn that ruling against them will insulate all
high-level managerial positions from discriminatory compensation
claims because no two such positions will ever have similar duties.
We disagree, and in any case the four positions presented here are
too dissimilar to facilitate comparison.

                                          8
considerations are likewise irrelevant when, as in this case,

similarly qualified persons have taken dissimilar jobs.

                               IV.

     Appellants have failed to adduce any evidence showing that

they have substantially the same responsibility as purportedly

comparable employees.   Appellants have therefore failed to raise

any genuine issue of material fact as to their prima facie case.

Because Appellants have faltered on the first step of the McDonnell

Douglas analysis, we need look no further.   See Pittman, 644 F.3d

at 1074-75.   We therefore AFFIRM the district court’s grant of

summary judgment.




                                9